DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al., “Multi-Beam Joint Detection Combination for TD-SCDMA Compatible Mobile Satellite Communication System” (cited by Applicant).
Regarding claim 1, Ren discloses a method for improving link performance for a user terminal in a satellite network, the method comprising: providing a first beam servicing a first service area that is adjacent a second service area serviced by a second beam (see Fig. 1), transmitting, from the first service area, a transmission via the first beam to a receiver via a satellite (see Fig. 1; p. 945, section 2), beamforming the first beam and the second beam at the receiver as multi-beam joint detection is performed (p. 945, section 3), extracting the first beam and a remnant of the first beam from the second beam, and processing the first beam and the remnant signal to receive the transmission, wherein the remnant signal comprises a portion of the transmission received by a second beam antenna of the satellite, as Ren discloses that received signals of different beam cells are sent to the same gateway station, received signals and detection results of different beam cells can be shared with each other, and signals from adjacent beam cells serve as useful signals to realize signal detection (p. 944, rt. hand column, first full ¶),

Regarding claim 3, Ren further shows that a remnant signal is less than 3 dB of a main transmission signal (i.e. –12dB – see Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. in view of Collignon et al. U.S. Patent App. Pub. No. 2016/0372820.
Regarding claims 4 and 5, Ren discloses a method for improving link performance for a user terminal in a satellite network, as described above, but does not expressly disclose that the transmission comprises a linearly polarized signal and the satellite maps the linearly polarized signal to circularly polarized signals.
Collignon discloses a satellite that converts a linear polarization into two circular polarization signals (see ¶ [0007]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a satellite that converts a linearly polarized signal into two circularly polarized signals, as suggested by Collignon, in the method of Ren, as use of circular polarization is well adapted to satellite communications since it is not necessary to orient the polarization (see Collignon, ¶ [0004]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. in view of Corman et al. U.S. Patent App. Pub. No. 2019/0334253.
Regarding claim 6, Ren discloses a method for improving link performance for a user terminal in a satellite network, as described above, but does not expressly disclose that the first and second beams are diverse by a carrier frequency, a polarization, or a combination thereof.
Corman discloses that in beam communication satellite systems, both frequency and polarization diversity are utilized (¶ [0268]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide beams with frequency and/or polarization diversity, as suggested by Corman, in the method of Ren, as it reduces interference from adjacent beams.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. in view of Benammar et al. U.S. Patent App. Pub. No. 2015/0271730.
Regarding claim 7, Ren discloses a method for improving link performance for a user terminal in a satellite network, as described above, but does not disclose the satellite comprises a first satellite to service the first beam and a second satellite to service the second beam.
Benammar discloses a satellite network comprises a first satellite servicing a first beam and a second satellite servicing a second beam (see Figs. 2, 7).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for first and second satellites to service first and second beams, as suggested by Benammar, in the method of Ren, in order to provide path diversity (see Benammar, ¶ [0027]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. in view of Benammar et al., as applied to claim 7 above, and further in view of Corman et al.
Regarding claim 8, Ren in combination with Benammar disclose a method for improving link performance for a user terminal in a satellite network employing first and second satellites, as described above, but do not expressly disclose that a definition of the first beam complements a definition of the second beam.
Corman discloses that a first beam may have a first characteristic polarization and a second adjacent beam may have a second orthogonal characteristic polarization to the first beam, where orthogonal polarizations complement (¶ [0286]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide beams with complementary definitions, as suggested by Corman, in the method of Ren and Benammar, to provide an isolation quantity between adjacent beams (see Corman, ¶ [0286]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. in view of Benammar et al., as applied to claim 7 above, and further in view of Monstma et al. U.S. Patent No. 10,158,420.
Regarding claim 9, Ren in combination with Benammar disclose a method for improving link performance for a user terminal in a satellite network employing first and second satellites, as described above, but do not disclose that a center of the first beam is disposed near an edge of a service area of the second beam.  Monstma discloses two spot beams where a center of a first beam is near an edge of a second beam (see Fig. 6).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to position spot beams so a center of a first beam is near an edge of a second beam, as disclosed by Monstma, in the method of Ren and Benammar, to ensure strong continuous coverage during a beam switch.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. in view of Benammar et al., as applied to claim 7 above, and further in view of Schiff U.S. Patent App. Pub. No. 2005/0207375.
Regarding claim 10, Ren in combination with Benammar disclose a method for improving link performance for a user terminal in a satellite network employing first and second satellites, as described above, but do not disclose determining that communication via the first satellite is blocked when the first beam comprises a zero signal and a portion of the remnant signal attributable to the second satellite comprises a non-zero signal.
Schiff discloses that if one signal bath is blocked such that one link is lost, communication may continue over the redundant link (¶ [0047]).  One skilled in the art would recognize that a first link is lost when no signal (i.e. a zero signal) is recovered over the link. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ processing to determine when a link is lost when a beam comprises a zero signal, as suggested by Schiff, in the method of Ren and Benammar, in order to restore the SNR during such a situation (see Schiff, ¶ [0047]).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. in view of Veysoglu et al. U.S. Patent App. Pub. No. 2015/0087299.
Regarding claim 11, Ren discloses a system to improve link performance for a user terminal in a satellite network, the system comprising: a satellite to receive a first beam servicing a first service area that is adjacent a second service area serviced by a second beam (see Fig. 1), a user (UE – p. 945) to transmit, from the first service area, a transmission via the first beam to a receiver via the satellite (Fig. 1; p. 945, section 2), the system further providing beamforming at a ground station to beamform the first beam and the second beam at the receiver as multi-beam 
Veysoglu discloses a satellite communication system (Figs. 1, 3) where a base station receives first and second signals from a satellite and processes the first and second signals to receive a transmission from a user (see Fig. 5).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to perform receiver processing at a base station as disclosed by Veysoglu, in the system of Ren, as communications systems employing base stations at a ground station to process information from user terminals are well known in the art (see MPEP, § 2143.I.A.).
Regarding claim 12, Ren further shows that each beam comprises a forward and a return link as bidirectional communication is shown (see Figure 1).
Regarding claim 13, Ren further shows that a remnant signal is less than 3 dB of a main transmission signal (i.e. –12dB – see Table 1).


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. in view of Veysoglu et al., as applied to claim 11 above, and further in view of Collignon et al.
Regarding claims 14 and 15, Ren in combination with Veysoglu disclose a system to improve link performance for a user terminal in a satellite network, as described above, but do not expressly disclose that the transmission comprises a linearly polarized signal and the satellite maps the linearly polarized signal to circularly polarized signals.
Collignon discloses a satellite that converts a linear polarization into two circular polarization signals (see ¶ [0007]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a satellite that converts a linearly polarized signal into two circularly polarized signals, as suggested by Collignon, in the system of Ren and Veysoglu, as use of circular polarization is well adapted to satellite communications since it is not necessary to orient the polarization (see Collignon, ¶ [0004]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. in view of Veysoglu et al., as applied to claim 11 above, and further in view of Corman et al.
Regarding claim 16, Ren in combination with Veysoglu disclose a system to improve link performance for a user terminal in a satellite network, as described above, but do not expressly disclose that the first and second beams are diverse by a carrier frequency, a polarization, or a combination thereof.
Corman discloses that in beam communication satellite systems, both frequency and polarization diversity are utilized (¶ [0268]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide beams with frequency and/or polarization diversity, as suggested by Corman, in the system of Ren and Veysoglu, as it reduces interference from adjacent beams.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. in view of Veysoglu et al., as applied to claim 11 above, and further in view of Benammar et al.
Regarding claim 17, Ren in combination with Veysoglu disclose a system to improve link performance for a user in a satellite network, as described above, but do not disclose the satellite comprises a first satellite to service a first beam and a second satellite to service a second beam.
Benammar discloses a satellite network comprises a first satellite servicing a first beam and a second satellite servicing a second beam (see Figs. 2, 7).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for first and second satellites to service first and second beams, as suggested by Benammar, in the system of Ren and Veysoglu, in order to provide path diversity (see Benammar, ¶ [0027]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. in view of Veysoglu et al. and Benammar et al., as applied above, and further in view of Corman et al.
Regarding claim 18, Ren in combination with Veysoglu and Benammar disclose a system to improve link performance for a user terminal in a satellite network employing first and second satellites, as described above, but do not expressly disclose that a definition of the first beam complements a definition of the second beam.
Corman discloses that a first beam may have a first characteristic polarization and a second adjacent beam may have a second orthogonal characteristic polarization to the first beam, where orthogonal polarizations complement (¶ [0286]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide beams with complementary definitions, as suggested by Corman, in the system of Ren, Veysoglu and Benammar, to provide an isolation quantity between adjacent beams (see Corman, ¶ [0286]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. in view of Veysoglu et al. and Benammar et al., as applied above, and further in view of Monstma et al.
Regarding claim 19, Ren in combination with Veysoglu and Benammar disclose a system to improve link performance for a user terminal in a satellite network employing first and second satellites, as described above, but do not disclose that a center of the first beam is disposed near an edge of a service area of the second beam.  Monstma discloses two spot beams where a center of a first beam is near an edge of a second beam (see Fig. 6).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to position spot beams so a center of a first beam is near an edge of a second beam, as disclosed by Monstma, in the system of Ren et al., to ensure continuous coverage during a beam switch.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. in view of Veysoglu et al. and Benammar et al., as applied to claim 17 above, and further in view of Schiff.
Regarding claim 20, Ren in combination with Veysoglu and Benammar disclose a system to improve link performance for a user terminal in a satellite network employing first and second satellites, as described above, but do not disclose the base station determines that communication via the first satellite is blocked when the first beam comprises a zero signal and a portion of the remnant signal attributable to the second satellite comprises a non-zero signal.
Schiff discloses that if one signal bath is blocked such that one link is lost, communication may continue over the redundant link (¶ [0047]).  One skilled in the art would recognize that a link is lost when no signal (i.e. a zero signal) is recovered over the link. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ processing to determine when a link is lost when a beam comprises 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/4/2021